DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims:
Claims 1-10 are pending in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 3, 6 and 9 recite a limitation "calculating the degree of difference between identical tables in any two sets of query patterns and judging whether the degree of difference between the identical tables…" and “calculating the degree of difference between identical columns in any two sets of query patterns and judging whether the degree of difference”. The Examiner finds it difficult to understand as to how and why the system would be advantageous to calculate a degree of difference between identical tables or between identical columns. Wouldn’t there be no difference since they’re identical? Although the specifications of the instant application does mention the terms “identical tables” and “identical columns”, nowhere in the specifications define what the terms mean and how in such one would calculate the degree of difference between identical tables would be advantageous. 
Thus, the claim limitations contain elements which is not described in the originally filed specification or shown in the drawings to enable one skilled in the art to which it pertains, to make and/or use the invention without undue experiments. 
Therefore, the originally filed specification fails to meet the enablement requirement of 35 U.S.C. 112(a). 
Dependent claims 4-8 and 10 are rejected as they fail to correct the problem of claim 1 and 9 from which they depend.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3, 6, and 9 recites the limitation "the degree of difference" multiple times which has not been previously defined. This limitation is first found in claim 3, but the limitation is not defined in claim 3 and claim 9 does not depend on claim 3 there for the Examiner is not clear what the limitation is referring to. Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maghoul et al. (US PGPUB 20150363509).
Regarding claim 9, Maghoul teaches a classifier, comprising: a static rule classification module ; and a statistical rule and preset learning rule classification module, wherein the static rule classification module is configured to judge the differences between any two sets of query patterns among said at least N sets of query patterns (Fig. 2: The domain of the system contains entity types where query patterns are classified by their use cases) according to static rules, wherein the static rules refer to: calculating the degree of difference between identical tables in any two sets of query patterns and judging whether the degree of difference between the identical tables is greater than a first preset threshold, and the two sets of query patterns cannot be classified into the same class if the degree of difference is greater than the first preset threshold, where N is a natural number greater than or equal to 1 (Fig. 2 & [0036-0037]:  The domain of fig. 2 corresponds to a high level grouping. In one possible example, entity type 1 (table) represents query patterns that refer to movies presently being shown in theaters and/or cinemas. Classifying of particular query patterns into an entity type, such as entity type 1, which may be defined as a representation and/or category of use cases, such as use cases 1A, 1B, and so forth. Thus, each entity type (table) stores query patterns that have similar relationships so the degree of difference is recognized for the system to do such classification. Query patterns with different entity types cannot be in the same class but rather in different classes as shown in fig. 2); and calculating the degree of difference between identical columns in any two sets of query patterns and judging whether the degree of difference is greater than the first preset threshold after the degree of difference between the tables are 9calculated, and the two sets of query (Fig. 2 & [0047]: Query patterns, such as query pattern 1, query pattern 2, and query pattern N, as examples, may comprise arrangements of query terms corresponding to submitted queries, such as user submitted queries. In the example of use case 1A, users of computing devices, such as client computing devices, may submit queries of a variety of terms (columns), which may comprise one or more of entity classes corresponding to [Movie title], [Location] along with a contextual term, such as "show times," "when playing," "what time," and/or many other contextual terms, that may, for example, be indicative of (e.g., an inference may be drawn regarding) a desire to determine a time of day at which an in-theater movie may begin. Thus, query patterns with similar terms such as [Movie title] and [time] are classified within the same entity); and wherein the statistical rule and preset learning rule classification module is configured to perform clustering of said at least N sets of query patterns according to statistical rules and preset learning rules, after the differences are judged (Fig. 2 & [0039-0048]: Query patterns are then clustered together by its contextual terms and entity types).  
Regarding claim 10, Massari teaches all the limitations of claim 9. Massari further teaches wherein the preset learning rules refer to: judging whether the clustering result meets preset criteria after the clustering, adjusting the clustering result with a supervised machine learning algorithm, and logging the adjusted clustering result if the clustering result doesn't meet the preset criteria  (Fig. 2 & [0039]: Within entity type 1 of query domain 210, query patterns may be arranged, for example, into one or more use cases, which may be defined, as an organizing approach with respect to user interactions, such a type and/or form of user interaction(s) with a search engine, for example. In one instance, use case 1A may follow a more generalized type of form such as [Movie title], [Location], [Theater name], and show times (preset learning rules). For example, "show times" may represent a contextual term, which may be defined as a query term that may provide, for example, a query context and/or other indicator of circumstances and/or setting of a particular query. Thus, each query pattern containing certain forms of information is supposed to cluster in group that contains the correct forms so the clustering is adjusted according to the preset learning rules).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Massari et al. (US PGPUB 20160371355) in view of Maghoul et al. (US PGPUB 20150363509).
Regarding claim 1, Massari teaches a method, comprising the steps of: acquiring a SQL query statement ([0120]: The system begins with RDFE node receives an RDF query. In some cases, the RDFE node receives the query from an application that instantiated the RDFE node or from a remote client via a SPARQL endpoint, [0031]: To perform RDF queries on such a table, a relational database translates the RDF query into a SQL query thus an SQL query is received for processing);  parsing the SQL query statement and judging whether any syntax error or lexical error exists in the SQL query statement according to a parsing result (Fig. 7b & [0121-0122]: The system begins an RDF transaction and parses the RDF query received to identify a search pattern. A search pattern may include query patterns. Within this search pattern the variable is essentially a placeholder value and allows the RDF parser to provide a result set with that user-defined label. Thus, the query statement is judged for its format and a correct one without errors is needed to execute any further); extracting query structures from the SQL query statement according to column information and table information related with the source data used by the SQL query statement to obtain at least N sets of query patterns, if no syntax error or lexical error exists, where, N is a natural number greater than or equal to 1 ([0122]:One such example SPARQL query is depicted in FIG. 7b. As shown, the SPARQL query includes a SELECT operation and a search pattern wherein the search pattern includes a subject URI, a predicate URI, and a variable (query structure). Thus the query structure is extracted for further processing. [0124]: Then the RDFE node organizes the search patterns (N sets of query patterns) determined into a sequence that optimizes query performance and enable such optimization by accessing statistics associated with the SQL tables and indexes used to implement the predicate layout. [0097]: A node table used is used to store the representation of RDF terms. More specifically, RDF queries can reference a URI (e.g., a URL) of a resource e.g., a subject, predicate, or object as part of the query constraints. The system uses this mapping during data loading and when translating terms in a query to an internal identifier. Therefore, each subject, predicate and object column of the example table (column and table information) can reference identifiers stored within the nodes table. Thus, there are tables with columns that contains information for the queries to execute); obtaining a corresponding pattern relation tree; and converting the pattern relation tree into a corresponding data model (Fig.8 & [0040]: The RDFE satisfies a search pattern within an RDF query by locating and traversing table index objects associated with the identified table. A tree represents a simplified B-tree structure wherein each index object for a particular table is represented by a node within the tree. During performance of a query, the RDFE can retrieve root node from the distributed database system  with the root node representing a first index object for a particular table and additional nodes, as needed, until locating a node within the leaf nodes 806 that satisfies the search pattern within the RDF query. Thus, a tree for the search patterns is formed and the tree contains data that would help the query to execute to the appropriate pattern).  

Maghoul teaches classifying said at least N sets of query patterns merging the query patterns in each class ([0031]: In addition to providing search results, a query server of the system further organizes and classifies search queries into query patterns for storage in a database. A database is organized and arranged into a taxonomy that may function to position submitted query patterns, substantially according to an apparent and inferred intent of a query, and substantially in accordance with similar considerations. [0033]: The system then employs extraction of query segments from a database, such as of query patterns which is organized into related use cases for given entity types. Thus, the query patterns are classified and merged, and stored in a database by its type for future retrievals). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Maghoul teachings in the Massari system. Skilled artisan would have been motivated to incorporate classifying query patterns and sort them be the class taught by Maghoul in the Massari system so the patterns can be organized for future uses thus improves the speed, efficiency and performance of executing subsequent queries. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 2, Massari in view of Maghoul teaches all the limitations of claim 1. Massari further teaches wherein- the column information refers to all columns used in the SQL query statement, wherein each column comprises: name of column , table of column, type of column (Fig. 5a-e & [0092]:  The database system contains tables (table of column) wherein the tables include three columns: subject, predicate and column (names and types of column). These columns comprise a three-part unique key for the table, with each record in the table representing a single triple), wherein the table information refers to all tables used in the SQL query statement, and 5wherein, each table comprises: name of table, type of table, and information on association between the table and a fact table (Fig. 5b & [0094]: The tables include decomposing triples into two-column tables, triples_table_n and predicates tables (names and types of table) representing subject and object, wherein each table represents a single predicate. In addition, the predicate layout table example shown in FIG. 5b can include an associated table called "predicates" that maps internal identifiers to the name of a particular table storing triples with that predicate. Thus, the tables are named and they are associated with one another so information between them are associated with one another).  
Massari does not explicitly teach wherein each column comprises: number of occurrences of the column.
Maghoul teaches each column comprises: number of occurrences of the column (Table 1 & [0051]: The query database of the system comprise thousands, hundreds of thousands, or a greater number of queries, such as submitted by users, such as users of client computing device. Additionally, queries of query database are indexed in terms of frequency of occurrence of query terms present in received queries in an embodiment. In one possible example, popular queries may be defined as queries received, for example, at greater than a threshold frequency (e.g., queries received per increment of time). Thus, occurrences of terms are stored in a column). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Maghoul teachings in the Massari system. Skilled artisan would have been motivated to incorporate occurrences in a column taught by Maghoul in the Massari system track for frequently used patterns thus improves the speed of executing the queries. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 3, Massari in view of Maghoul teaches all the limitations of claim 1. Massari does not explicitly teach wherein, the operation of classifying said at least N sets of query patterns in the step S4 comprises the steps of: S41: judging the differences between any two sets of query patterns among said at least N sets of query patterns according to static rules, wherein, the static rules refer to: calculating the degree of difference between identical tables in any two sets of query patterns and judging whether the degree of difference between the identical tables is greater than a first preset threshold, and the two sets of query patterns cannot be classified into the same class if the degree of difference is greater than the first preset threshold; and calculating the degree of difference between identical columns in any two sets of query patterns and judging whether the degree of difference is greater than the first preset threshold after the degree of difference between the tables are calculated, and the two sets of query patterns can't be classified into the same class if the degree of difference is greater than the first preset threshold; and S42: performing clustering for said at least N sets of query patterns according to statistical rules and preset learning rules, after the differences are judged.  
(Fig. 2: The domain of the system contains entity types where query patterns are classified by their use cases), wherein, the static rules refer to: calculating the degree of difference between identical tables in any two sets of query patterns and judging whether the degree of difference between the identical tables is greater than a first preset threshold, and the two sets of query patterns cannot be classified into the same class if the degree of difference is greater than the first preset threshold(Fig. 2 & [0036-0037]:  The domain of fig. 2 corresponds to a high level grouping. In one possible example, entity type 1 (table) represents query patterns that refer to movies presently being shown in theaters and/or cinemas. Classifying of particular query patterns into an entity type, such as entity type 1, which may be defined as a representation and/or category of use cases, such as use cases 1A, 1B, and so forth. Thus, each entity type (table) stores query patterns that have similar relationships so the degree of difference is recognized for the system to do such classification. Query patterns with different entity types cannot be in the same class but rather in different classes as shown in fig. 2); and calculating the degree of difference between identical columns in any two sets of query patterns and judging whether the degree of difference is greater than the first preset threshold after the degree of difference between the tables are calculated, and the two sets of query patterns can't be classified into the same class if the degree of difference is greater than the first preset threshold  (Fig. 2 & [0047]: Query patterns, such as query pattern 1, query pattern 2, and query pattern N, as examples, may comprise arrangements of query terms corresponding to submitted queries, such as user submitted queries. In the example of use case 1A, users of computing devices, such as client computing devices, may submit queries of a variety of terms (columns), which may comprise one or more of entity classes corresponding to [Movie title], [Location] along with a contextual term, such as "show times," "when playing," "what time," and/or many other contextual terms, that may, for example, be indicative of (e.g., an inference may be drawn regarding) a desire to determine a time of day at which an in-theater movie may begin. Thus, query patterns with similar terms such as [Movie title] and [time] are classified within the same entity); and S42: performing clustering for said at least N sets of query patterns according to statistical rules and preset learning rules, after the differences are judged (Fig. 2 & [0039-0048]: Query patterns are then clustered together by its contextual terms and entity types).  Please refer to claim 1 for the motivational statement.

Claim 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Massari et al. (US PGPUB 20160371355) in view of Maghoul et al. (US PGPUB 20150363509) and Baba et al. (USPGPUB).
Regarding claim 4, Massari in view of Maghoul teaches all the limitations of claim 3. Massari does not explicitly teach wherein, the operation of performing clustering of said at least N sets of query patterns according to statistical rules and preset learning rules in the step comprises the steps of: calculating an eigenvector of .
Maghoul further teaches clustering of query patterns in unsupervised machine learning ([0036]: In some embodiments, classifying of particular query patterns into an entity type, such as entity type 1, which may be defined as a representation and/or category of use cases, such as use cases 1A, 1B, and so forth, may occur responsive to presence of one or more keywords in a query, one or more rules for associating a received query with query patterns, machine learning, and/or other types of situations). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Maghoul teachings in the Massari system. Skilled artisan would have been motivated to incorporate machine learning into clustering query patterns taught by Maghoul in the Massari system so the system can reduce errors and improves efficiency of the system over time. This close relation between both of the references highly suggests an expectation of success.
Baba teaches 6wherein, the operation of performing clustering of said at least N sets of query patterns according to statistical rules and preset learning rules in the step S42 comprises the steps of: calculating an eigenvector of each set of query patterns according to column information and table information used in each set of query patterns; and performing clustering of the eigenvectors according to a clustering algorithm in unsupervised machine learning and the preset learning rules ([0066]: For example, for the representative pattern image Ri, a feature vector (calculating vectors for the query patterns) of the representative pattern image Ri is created using the type Cx of that shape feature as well as a feature vector of the query pattern image Q is created using the type Cx of that shape feature. Based on both of these created feature vectors, the Euclidean distance dq from the representative pattern image Ri to the query pattern image Q is calculated as the similarity. Thus, vector of both sample patterns are calculated to determine the similarity between them). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Baba teachings in the Massari and Maghoul system. Skilled artisan would have been motivated to incorporate calculating vector for the query patterns taught by Baba in the Massari and Maghoul system so the accuracy of clustering query patterns can be improved. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 5, Massari in view of Maghoul and Baba teaches all the limitations of claim 4. Massari does not explicitly teach wherein, the preset learning rules refer to: judging whether the clustering result meets preset criteria after the clustering, adjusting the clustering result with a supervised machine learning algorithm, and logging the adjusted clustering result if the clustering result doesn't meet the preset criteria.  
Maghoul teaches the preset learning rules refer to: judging whether the clustering result meets preset criteria after the clustering, adjusting the clustering result, and logging the adjusted clustering result if the clustering result doesn't meet the preset criteria (Fig. 2 & [0039]: Within entity type 1 of query domain 210, query patterns may be arranged, for example, into one or more use cases, which may be defined, as an organizing approach with respect to user interactions, such a type and/or form of user interaction(s) with a search engine, for example. In one instance, use case 1A may follow a more generalized type of form such as [Movie title], [Location], [Theater name], and show times (preset learning rules). For example, "show times" may represent a contextual term, which may be defined as a query term that may provide, for example, a query context and/or other indicator of circumstances and/or setting of a particular query. Thus, each query pattern containing certain forms of information is supposed to cluster in group that contains the correct forms so the clustering is adjusted according to the preset learning rules).  Please refer to claim 1 for the motivational statement. 
Regarding claim 6, Massari in view of Maghoul and Baba teaches all the limitations of claim 4. Massari further teaches merging the two sets of 7query pattern to obtain a corresponding pattern relation tree (Fig. 8 & [0128]: One such example B-tree structure 800 is shown in FIG. 8. The B-tree shows one search path 801 the RDFE node can use to locate a result. The tree is built with plurality of search paths in which are formed together to create the specific tree).
Massari does not explicitly teach wherein, the operation of performing clustering of said at least N sets of query patterns according to statistical rules and preset learning rules in the step comprises the steps of: calculating an eigenvector of each set of query patterns according to column information and table information used in each set of query patterns; and performing clustering of the eigenvectors according to a clustering algorithm in unsupervised machine learning and the preset learning rules.
(Fig. 2 & [0036-0037]:  The domain of fig. 2 corresponds to a high level grouping. In one possible example, entity type 1 (table) represents query patterns that refer to movies presently being shown in theaters and/or cinemas. Classifying of particular query patterns into an entity type, such as entity type 1, which may be defined as a representation and/or category of use cases, such as use cases 1A, 1B, and so forth. Thus, each entity type (table) stores query patterns that have similar relationships so the degree of difference is recognized for the system to do such classification. Query patterns with different entity types cannot be in the same class but rather in different classes as shown in fig. 2); and calculating the degree of difference between identical columns in any two sets of query patterns in each class, judging whether the degree of difference is smaller than the second preset threshold, and merging the two sets of query patterns if the degree of difference is smaller than the second preset threshold, after the degree of difference between tables in each class is calculated (Fig. 2 & [0047]: Query patterns, such as query pattern 1, query pattern 2, and query pattern N, as examples, may comprise arrangements of query terms corresponding to submitted queries, such as user submitted queries. In the example of use case 1A, users of computing devices, such as client computing devices, may submit queries of a variety of terms (columns), which may comprise one or more of entity classes corresponding to [Movie title], [Location] along with a contextual term, such as "show times," "when playing," "what time," and/or many other contextual terms, that may, for example, be indicative of (e.g., an inference may be drawn regarding) a desire to determine a time of day at which an in-theater movie may begin. Thus, query patterns with similar terms such as [Movie title] and [time] are classified within the same entity).  Please refer to claim 1 for the motivational statement.
Regarding claim 7, Massari in view of Maghoul and Baba teaches all the limitations of claim 4. Massari teaches, wherein the operation of converting the pattern relation tree into a corresponding data model in the step S6 comprises the steps of: converting the table information in the pattern relation tree to corresponding table information in the data model; and converting the column information in the pattern relation tree into corresponding column information in the data model ([0128]:The RDFE node traverses the index atoms of the tables identified to locate a matching partial key from the key-value pairs to satisfy the search pattern. A tree for query patterns is created such as a B-tree structure. Within the context of the tree structure, this identifier is also referred to as a partial key. The node can perform tree traversals against multiple triple-store tables (tables and column) to satisfy and RDF query. Thus, a tree is created with search paths that have associations with characteristics of the data from triple-store tables wherein the tables contain tables and columns).  
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 8 contain limitations, when combined with the limitations of claims 1 respectively has been considered as a whole and are considered to be allowable over the prior art of record.  Any 112 rejections must also be overcome.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/C.D.V./Examiner, Art Unit 2153                                                                                                                                                                                                        
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153